FILED
                            NOT FOR PUBLICATION                             AUG 15 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10120

               Plaintiff - Appellee,             D.C. No. 5:09-cr-01058-JW

  v.
                                                 MEMORANDUM *
JUAN ENRIQUE HERNANDEZ-
RODRIGUEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Northern District of California
                    James Ware, Chief District Judge, Presiding

                            Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Juan Enrique Hernandez-Rodriguez appeals from his guilty-plea conviction

and 30-month sentence for illegal re-entry following deportation, in violation of 8

U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738 (1967), Hernandez-


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Rodriguez’s counsel has filed a brief stating there are no grounds for relief, along

with a motion to withdraw as counsel of record. We have provided the appellant

with the opportunity to file a pro se supplemental brief. No pro se supplemental

brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal. We

dismiss the appeal in light of the valid appeal waiver. See United States v. Nguyen,

235 F.3d 1179, 1182 (9th Cir. 2000).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                           2                                   10-10120